DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant(s) arguments in addition to the claim amendments submitted on 02/24/2021 were found persuasive by the Examiner.  Therefore, the previous set of rejections set forth in the Non-Final Rejection submitted 12/07/2020 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Cameron W. Beddard on 03/30/2021.
The amended claims (1-16) are provided below.

(Canceled)

(Canceled)

(Canceled)

(Canceled)

(Canceled)

(Canceled)

(Canceled)

(Canceled)

(Currently Amended) An automatic analysis device comprising: 
a reagent disc on which a plurality of reagent containers are loaded, the plurality of reagent containers holding a plurality of reagents; 
at least one reagent set is formed as a combination of reagents among the plurality of reagents; wherein the at least one reagent set comprises;
a first reagent for a first analysis item; and 
a second reagent for a second analysis item; wherein
the first analysis item and the second analysis item are simultaneously analyzed; 
an incubator having a plurality of reaction vessels arranged, the reaction vessels allowing a specimen and a reagent from the plurality of reagents to be reacted; 
a sample dispensation mechanism for dispensing the specimen into the reaction vessels arranged in the incubator; 
a reagent dispensation mechanism for dispensing a reagent from the plurality of reagents loaded in the reagent disc into one of the reaction vessels loaded in the incubator; 
plurality of reagent containers from outside of the reagent disc into the reagent disc, and unloading the plurality of reagent containers to the outside of the reagent disc; 
a display unit; and
a control unit configured to:
control the display unit to display a reagent set information screen that allows selection and display of the at least one reagent set collectively; 
control the reagent loader to perform simultaneous unloading of the at least one reagent set that is selected on the reagent set information screen; 
control the display unit to display a switch button on the reagent set information screen that switches between a first state, based on the switch button not being selected, in which information about all of a plurality of reagent sets registered to be loaded is displayed, and a second state, based on the switch button being selected, in which information about only the plurality of reagent sets registered and loaded in the reagent disc is displayed.





(Canceled).  

(Currently Amended) The automatic analysis device according to claim 9, 
wherein the display unit is configured to display on the reagent set information screen[[together]] at least two of a reagent container position number of the reagent disc, an identification number for identifying the reagent held in the reagent container positioned at the reagent container position number, and a residual volume/effective date of the reagent held in the reagent container

(Currently Amended) The automatic analysis device according to claim 9, 
wherein the display unit is configured to display on the reagent set information screen[[together]] at least two of a name of the reagent, reagent identification information, a residual volume, an effective date, a calibration Page 3 of 9Application No. 15/753,856Attorney Docket No. 108147.PA873USresult, a calibration effective date, a reagent container position number, and device loading/unloading information.  

(Previously Presented) The automatic analysis device according to claim 9, further comprising a storage unit for storing a reagent identification information file derived from accumulation of reagent identification information.  

(Canceled).  

(Currently Amended) The automatic analysis device according to claim 9, 
wherein the switch button is configured to display, based on the switch button not being selected, 

(Canceled) 

Allowable Subject Matter
	Claims 9, 11-13, and 15 are allowed.
	In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest an automatic analyzer comprising a reagent disc for holding a plurality of reagent container, and a reagent loader for loading and unloading the plurality of reagent container into and out of the reagent disc.  At least one reagent set formed as a combination of reagents among the plurality of reagents, and a control unit configured to allow selection and display of the reagent set collectively.  The control unit further being configured to simultaneously unload the reagent set that is selected on the display and to display a switch button that switches between a state where information about a plurality of reagent sets registered to be loaded is displayed and a state where a plurality of reagent sets registered and loaded in the reagent disc is displayed.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.T./                                                                                     /Kathryn Wright/Examiner, Art Unit 1798                                                           Primary Examiner, Art Unit 1798